Citation Nr: 1428756	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-19 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Atlanta, Georgia


1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

2.  Entitlement to a compensable initial rating for right shoulder bursitis prior to May 31, 2012 and a rating in excess of 20 percent from that date. 

3.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis C3-7. 

4.  Entitlement to an initial rating in excess of 20 percent for low back pain with herniated disc, L3-4 and L5-S1. 

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 


7.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

8.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

9.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis of the right foot. 

10.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to August 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In connection with his appeal the Veteran testified at a video conference hearing before the undersigned acting Veterans Law Judge in June 2010.  At the videoconference hearing, the record was held open for 30 days for the submission of additional evidence by the Veteran.  Additional evidence was received in July 2010, accompanied by a waiver of consideration of the evidence by the agency of original jurisdiction.  Thereafter, the Board remanded issues on appeal to the RO for additional action in October 2010.  

Subsequently, in April 2012, the RO granted service connection for tinnitus, and so that issue is no longer on appeal.  Also at that time, the RO changed the initial ratings from 10 to 20 percent for C3-C7 degenerative arthritis and from noncompensable to 10 percent for right and left knee degenerative joint disease and right and left foot plantar fasciitis, effective from the September 2006 date following the Veteran's service discharge.  In June 2012, it changed the rating for right shoulder bursitis from noncompensable to 20 percent effective from the May 31, 2012 date of a VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.159 (2013) and Bell v. Derwinski, 2 Vet.App. 611 (1992), VA has a duty to assist a claimant in obtaining relevant records, and VA medical records are constructively of record and must be obtained.  A December 2010 VA examination report mentions that electronic records from the Atlanta VA Medical Center dating from 2008 to present were reviewed by the examiner.  The most recent relevant VA medical records which are of record (other than a few selected items submitted by the Veteran) are dated in February 2008.  Additionally, the record shows private treatment through at least November 2008, and there has possibly been some more relevant private treatment since that date.  All relevant records should be secured for the record. 

In addition, the Veteran has voiced dissatisfaction with his most recent VA examination.  See written statement dated in May 2012.  In light of his contentions, as well as the passage of time since the previous examination, the Board concludes that another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant medical records of treatment which the Veteran has received for the disabilities at issue since September 2006, which are not currently of record.  These should include all VA medical records of treatment which the Veteran has received since February 2008, as well as any private records.  

2.  Afford the Veteran another VA examination to assess the current severity of his disabilities.  

3.  Thereafter, take any additional action which may be necessary and then readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

